Case 2:19-cr-00074-D-BR Document1 Filed 05/13/19 Page i1of3 PagelD1
AO 91 (Rev. 11/11) Criminal Complaint No US. DISTRICT COURT

UNITED STATES DISTRICT COURT FILED

for the

 

   
 
 
 

Northern District of Texas

 

 

 

United States of America CLERK,
Vv. By grricr COURT
) Case No. Epp
) 2:19-MJ-91
)
Assmir Contreras-Martinez (01) )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 11, 2019 in the county of Oldham in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Possession with Intent to Distribute 5 kilograms or More of Cocaine

Sections 841(a)(1) and 841(b)(1)(A)
(ii).

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

Mf Continued on the attached sheet.

Tigl Harbins

Complainant’s signature

Taylor Hawkins, DEA TFO

 

Printed name and title
Sworn to before me and signed in my presence.

Date: " ~ | hoe Aum’ Pew

Judge’s signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. Magistrate Judge

 

Printed name and title

 

 
Case 2:19-cr-00074-D-BR Document1 Filed 05/13/19 Page 2of3 PagelD 2

Case No. 2:19-MJ-91
AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Taylor P Hawkins, being duly sworn, depose and state:

1.1 am a Task Force Officer assigned to the Drug Enforcement Administration (DEA) in
Amarillo, Texas. I have been employed with Texas Department of Public Safety 11
years.

2. As part of my duties as a Task Force Officer, I investigate criminal violations related to
narcotics trafficking and illegal drug smuggling. I have been involved in several
investigations of illegal contraband and have specialized training and knowledge in
investigating the illicit smuggling, transportation, and trafficking of narcotics in violation
of Title 21, United States Code, Section 841(a)(1).

3. This affidavit is made in support of a complaint and arrest warrant for
CONTRESRAS-MARTINEZ, Assmir, I am familiar with the information contained in
this affidavit based upon my own personal investigation, as well as conversations with
other law enforcement officers involved in this investigation.

4, On 05/11/2019 Texas DPS trooper Kyle Kieth was east bound on Interstate 40 in
Oldham County at approximately the 41 mile post when a 2007 Ford Explorer Sport
Track bering Arizona AC72760 almost rear ended him. Trooper Kieth affected a traffic
stop for following too close and change lane when unsafe (both violations of the Texas
Traffic Code). Trooper Kieth identified the driver as Contreras-Martinez, Assmir, of
Tucson, Arizona. During road side interview Trooper Kieth noticed several criminal
indicators. Trooper Kieth asked for and was granted consent. A search of the vehicle
yielded 3 deep concealment traps. One in the bed of the vehicle, one in the rear interior
panel which was operated by a make shift trunk latch, and one in the floor of the vehicle.
Located in the three traps was approximately 33 bundles of suspected cocaine.

5. DEA TFO Kerry Blackerby responded to the scene along with Texas DPS CID Agent
Damon Samford and Randall County CID Marcos Fabela. A Mirandized and recorded
interview was conducted with Contreras-Martinez, in which he stated he knew he was
transporting illegal contraband, and he was being paid $6000 to do so. Contreras-
Martinez later admitted this was his second trip. Contreras-Martinez stated his first trip he
picked up at Los Angeles, California, at an unknown location, and delivered to a Motel 6
beside the Miami International Airport in Miami, Florida. Contreras-Martinez stated for
this trip he traveled to San Diego, California, and Contreras-Martinez picked the load up
Case 2:19-cr-00074-D-BR Document1 Filed 05/13/19 Page3of3 PagelD3

at unknown motel in San Diego, California. Agents later located the address 3315 La
Cienega Place, Los Angeles, California in Contreras-Martinez GPS. Contreras-Martinez
stated this was one of the pickup motels but a search of this address reveals it to be a
warehouse district. Contreras-Martinez advised this load was also going to Miami,
Florida.

6. Contreras-Martinez stated he was making the trips because he was hard up for money
since moving the United States illegally approximately seven months ago. Prior to his
move Contreras-Martinez was employed eight years as a municipal police officer in
Cananea, Senora, Mexico.

7. Inside the traps were 33 bundles of a white powdery substance. TFO Kerry Blackerby,
field tested one of the bundles, and it field tested positive for cocaine. The total weight of
the bundles was approximately 36 kilos. This amount of narcotics is consistent with
distribution, as opposed to someone’s personal use.

“Te Haas byes

Taylor Hawkins

 

 

 

 

 

DEA Task Force Officer
Sworn to before me, and subscribed in my presence
May 13, 2019 Amarillo, Texas
Date City and State
Lee Ann Reno, U.S. Magistrate Judge Ay ? Mn, Lew
Name and Title of Judicial Officer Signature of Judicial Officer
Apallnl
Anna Marie B

e
Assistant vn Staves Attorney

 
